Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 6/13/2019. 
Claims 1-8, and 14-25 are pending. Claims 9-13 and 26-34 are cancelled. Claims 1-8 and 14-25 status are as originally filed.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “A method for seismic loss assessment comprising receiving by a computer system computer-readable input…and building conditions;” in lines 1-4 of the claim.  Examiner suggests a colon “:” to be inserted after the word comprising in order to clearly delimitate what constitutes part of the preamble on the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the claim recites “a system for seismic loss assessment comprising computer-readable input data regarding a seismic hazard;” in lines 1-2 of the claim.  Examiner suggests a colon “:” to be inserted after the word comprising in order to clearly delimitate what constitutes part of the preamble on the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-4, 7, 14-21, 24  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanigaki et al. JP2003155776A (hereinafter Tanigaki).
Regarding claim 1, Tanigaki teaches a method for seismic loss assessment comprising: 
receiving by a computer system computer-readable input data regarding a seismic hazard and building conditions (see para. 0008, 0011-0012, wherein processing device comprising a CPU and a memory is disclosed for earthquake risk analysis, grade damage analysis and assessment of building structure and degree of damage is disclosed); 
generating by the computer system one or more mitigation options (para. 0006-0008, 0011-0013, constraints on the degree of damage, seismic performance and cost of each part of the building are analyzed and design specifications that minimize the cost within the range that satisfies the target seismic risk are calculated from the analyzed constraints); 
for each of said mitigation options, configuring the computer system to: 
determine a structural response (see para 0014-0015, 0021-0024, 0028-0033, 0038-0045); 
determine damage states from said structural response (0014-0017, 0021-0024, 0028-0033, 0038-0045, 0047-0048); 
determine an outcome of each of said damage states (0028-0033, 0038-0045, 0047-0048); and, 
output a representation of each of said outcomes for each of said damage states (00020-0024, 0028-0033, 0039-0042, 0044-0045, 0047-0048, 0050); 
using said output representation in a seismic risk mitigation design for one or more building structures (see abstract, para. 0006-0008, a design that minimize the cost within the range that satisfies the target seismic risk are calculated from the analyzed constraints).
Regarding claim 2, Tanigaki further teaches that said representation of each of said outcomes comprises a data representation of risk quantifiers (0008, 0013, 0016-0017, 0020-0024, 0028-0033, 0047-0048, 0050, wherein the risks are set and seismic risk is calculated, a probability of damage is estimated and degree of damage is evaluated).
Regarding claim 3, Tanigaki further teaches that the computer system is further configured to output at least one risk mitigation guide map summarizing an effect of each of said risk quantifiers for each said one or more building structures (0008, 0013, 
Regarding claim 4, Tanigaki further teaches calculating and storing cost and design data points for each of said mitigation options and relating said risk identifiers to said cost and design data points for said using step (0008, 0013, 0016-0017, 0020-0024, 0028-0033, 0041-0045, 0047-0048, 0050, wherein a cost optimization analysis is performed and related to cost and design data).
Regarding claim 7, Tanigaki further teaches that the computer system configured to determine a damage state for said structural response comprises a configuration to determine a damage state for a plurality of components within the building structure (see para. 0008, 0011-0012, 0021-0023, 0028-0033, 0039-0042, 0044-0045, 0047-0048 and 0050, wherein constraints of degree of damage is analyzed for each part of the building and damage degree evaluation and analysis is made and a grade of damage is determined); and the configuration to determine the outcome of each damage state considers the damage state of each of said plurality of components (see para. 0008, 0011-0012, 0021-0023, 0028-0033, 0039-0042, 0044-0045, 0047-0048 and 0050).
Regarding claim 14, Tanigaki further teaches repeating the method steps for a plurality of buildings within a building portfolio (see para, 0008, 0011-0013, 0020-0024, 0028-0033, 0040-0042, 0047-0048 and 0050, where the process is repeated).
claim 15, Tanigaki further teaches defining mitigation plans for each building in said portfolio, and determining risk quantifiers for a plurality of time segments for each building in said portfolio (see para. 0008, 0011-0013, 0021-0024, 0028-0033, 0040-0042, 0047-0048 and 0050).
Regarding claim 16, Tanigaki further teaches determining a total risk by summing the risk quantifiers for each time segment (see para. 0008, 0011-0013, 0021-0024, 0028-0033, 0040-0042, 0047-0048 and 0050).
Regarding claim 17, Tanigaki further teaches outputting a representation of said total risk with cost-benefit metrics (see para. 0008, 0011-0013, 0021-0024, 0028-0033, 0040-0042, 0047-0048 and 0050, wherein the results are outputted).
Regarding claim 18, Tanigaki teaches a system for seismic loss assessment comprising 
computer-readable input data regarding a seismic hazard (see para. 0008, 0011-0012, wherein processing device comprising a CPU and a memory is disclosed for earthquake risk analysis, grade damage analysis and assessment of building structure and degree of damage is disclosed); 
a computer system for generating one or more mitigation options (para. 0006-0008, 0011-0013, constraints on the degree of damage, seismic performance and cost of each part of the building are analyzed and design specifications that minimize the cost within the range that satisfies the target seismic risk are calculated from the analyzed constraints); 
said computer system configured to, for each of said mitigation options, 

determine damage states from said structural response (0014-0017, 0021-0024, 0028-0033, 0038-0045, 0047-0048); 
determine an outcome of each of said damage states (0028-0033, 0038-0045, 0047-0048); and, 
output a representation of each of said outcomes for each of said damage states (see abstract, para. 0006-0008, 00020-0024, 0028-0033, 0039-0042, 0044-0045, 0047-0048, 0050).
Regarding claim 19, Tanigaki further teach that  said representation of each of said outcomes comprises a data representation of risk quantifiers (0008, 0013, 0016-0017, 0020-0024, 0028-0033, 0047-0048, 0050, wherein the risks are set and seismic risk is calculated, a probability of damage is estimated and degree of damage is evaluated).
Regarding claim 20, Tanigaki further teach that the computer system is further configured to output at least one risk mitigation guide map summarizing an effect of each of said risk quantifiers for each said one or more building structures (0008, 0013, 0016-0017, 0020-0024, 0028-0033, 0047-0048, 0050, where analysis result of the event tree analysis and the calculation result of the earthquake risk is shown in Fig. 18, degree of damage is classified for structures and the occurrence probability is obtained and wherein the results are outputted).
Regarding claim 21, Tanigaki further teach that the computer system is further configured to calculate and store on a computer readable cost estimate and design data 
Regarding claim 24, Tanigaki further teach that the computer system configured to determine a damage state for said structural response comprises a configuration to determine a damage state for a plurality of components within the building structure (see para. 0008, 0011-0012, 0021-0023, 0028-0033, 0039-0042, 0044-0045, 0047-0048 and 0050, wherein constraints of degree of damage is analyzed for each part of the building and damage degree evaluation and analysis is made and a grade of damage is determined); and the configuration to determine the outcome of each damage state considers the damage state of each of said plurality of components (see para. 0008, 0011-0012, 0021-0023, 0028-0033, 0039-0042, 0044-0045, 0047-0048 and 0050).

Allowable Subject Matter
Claims 5, 6, 8, 22-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864